Citation Nr: 1638729	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  07-34 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provision of 38 U.S.C.A. § 1151 for residuals of a head injury. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and N.R.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from February 1971 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2010, the Board remanded the case to afford the Veteran a personal hearing.  In March 2010, the Veteran and his son testified before the undersigned Veterans Law Judge via videoconference.  Thereafter, the case was remanded again, most recently in November 2014, for further development. 


FINDING OF FACT

The Veteran has residuals of a head injury/traumatic brain injury (TBI) that is not the result of VA hospital/medical care or treatment in January 2006.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a head injury have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a June 2006 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the record.  Multiple attempts were made to obtain VA records dated prior to January 10, 2006 as well as the "after accident review records," but these attempts were futile.  See, for example, January 31 2011 Formal Finding of Availability and December 9, 2011 response from Danville VA Medical Center.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history; document and consider the relevant medical facts and principles; and provide opinions regarding matter under appeal.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Compensation under 38 U.S.C.A. § 1151

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; see 38 C.F.R. § 3.361.

38 C.F.R. § 3.361(b) states that to determine whether a veteran has an additional disability, VA compares a veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to a veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that a veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused a veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, a veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  

To establish that the provision of training and rehabilitation services or a CWT program proximately caused a veteran's additional disability or death, it must be shown that the veteran's participation in an essential activity or function of the training, services, or CWT program provided or authorized by VA proximately caused the disability or death.  The veteran must have been participating in such training, services, or CWT program provided or authorized by VA as part of an approved rehabilitation program under 38 U.S.C. chapter 31 or as part of a CWT program under 38 U.S.C.§ 1718.  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and facilities.  A Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs.  A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility.  The following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151(a): (1) hospital care or medical services furnished under a contract made under 38 U.S.C. 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable under 38 U.S.C. § 1151 for a veteran's death.

Pursuant to 38 U.S.C. § 1151, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered. 38 U.S.C. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed.Cir.2010); see also Hyatte v. Shinseki  2010 WL 5230879, 2 (Vet.App.) (Vet.App.,2010)

Section 1151 and the implementing regulation 38 C.F.R. § 3.361 contain two causation elements, a veteran's disability must not only be "caused by" the hospital care or medical treatment he or she received from VA, but also must be "proximately caused" by the VA's "fault" or an unforeseen event.  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1).  Merely showing that the Veteran received care, treatment, or examination and that he has an additional disability does not establish cause.  Id.  

In sum, 38 U.S.C.A. § 1151 delineates three prerequisites for obtaining disability compensation.  Viegas v. Shinseki, 705 F.3d 1374, 1377 (Fed. Cir. 2013).  First, the claimant must demonstrate a current disability that is not the result of his own willful misconduct.  Second, the disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility."  38 U.S.C. § 1151(a)(1).  Third, the "proximate cause" of the disability must be negligence or similar instance of fault on the part of VA or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(A)-(B); see also Ollis v. McDonald, 27 Vet. App. 405 (2015).  In Ollis, in addressing the "caused by" language in 38 U.S.C.A. § 1151(a)(1), the Court found that the notion that 38 U.S.C.A. § 1151's causation requirement does not extend to remote consequences of VA conduct is in accordance with the prevalent practice throughout federal courts.  

The Veteran testified that he fell and hit his head while at a VA facility.  He explained that he did not remember the incident, but was told about it.  Prior to that incident, he related that he had not had any seizures.  He indicated that it was VA's fault that he fell because he was not adequately supervised.  He asserted that he had a risk of seizures with medication or the withdrawal from alcohol such that he might have fallen, which he did.  Rather, he should not have been permitted to walk around or should have been confined to his bed.  His residuals included seizures, unsteadiness, and loss of memory.  His son also confirmed that the Veteran currently  has seizures and memory loss.

Private 2005 records noted that the Veteran was treated for uncontrolled hypertension and alcoholism.  VA medical records show that on January 10, 2006, after suffering a traumatic brain injury (TBI), subarachnoid hemorrhage, and subdural hematoma, the Veteran was transferred from ambulatory care to the intensive care unit (ICU).  It was noted that the Veteran had a medical history of hypertension and alcohol abuse.  He was admitted to ICU after suffering a tonic clonic seizure which occurred after he fell down and hit his head at the Substance Abuse Rehabilitation Program (SARP) that morning.  A computerized axial tomography scan (CT) of the head revealed bilateral subarachnoid hemorrhage, bilateral subdural hematoma (extensive on the right side) and left temporal intraparenchymal bleed with mild midline shift to the right.  

Other January 10, 2006 VA records reveal further information.  The Veteran had been admitted the night before, on January 9, 2006 to the SARP program.  The next morning, the Veteran was brought to ambulatory care by SARP staff with a history of grand mal seizure and blood in his mouth.  He had been found in the bathroom with a seizure by the nursing staff who called SARP staff for assistance.  It was noted that he was in a SARP bed.  He was then transported to ICU.  Another record noted that the Veteran was in SARP when he was found on the floor and was brought to triage.  At triage, he had two episodes of seizures and was given Ativan.  He was transferred to ICU and had another two episodes of seizures.  The Veteran bit his tongue and was bleeding from it.  He was not responsive at that time.  His private physician was called and indicated that the Veteran had uncontrolled hypertension, a heavy alcohol problem, and was non-compliant with his medications.  He was diagnosed as having a seizure disorder, probably secondary to alcohol versus hypertensive bleed.  Other records noted that the Veteran fell on his way to SARP.  He received a head injury secondary to the fall.  A CT scan without contrast revealed bilateral SAH/subdural hematoma, left temporal intraparenchymal bleed mild midline shift to right.  Yet another record also indicated that the Veteran was admitted on January 9, 2006, and was found after he fell in the bathroom the next morning.

In a January 10, 2006 consultation, it was noted that the Veteran had a reported intracranial bleed who allegedly was self-admitted to SARP at the Danville VA Medical Center Hospital on January 9, 2006.  Sometime around 9 AM in the morning, the Veteran apparently started having a seizure, falling down and striking his head.  He had multiple episodes of seizures which ultimately necessitated intubation and admission to the ICU.  He had aggressive hypertension that was managed medically.  A CT scan was performed which revealed a subdural hematoma and he was being transferred to Carle Hospital.

On January 18, 2006, the Veteran was admitted for hospitalization.  At that time, it was noted that the Veteran was admitted with a subdural hematoma and head injury.  The Veteran reported that he received this injury when he had a fall while climbing stairs at home and hit his head on the railing of the stairs and was found unconscious on the floor by his mother (his current caregiver).

A January 27, 2006 note indicated that the Veteran had a recent of a recent head trauma with bilateral subdural hematoma and left temporal intraparenchymal bleed for which he was sent to Carle Hospital.  The Veteran also had recent episode of seizures (probably secondary to intracranial bleed).  The examiner indicated that the Veteran was a very poor historian and did not answer any questions.  The history was obtained from the record.  The examiner stated that the Veteran had a fall on January 10, 2006.  After the fall, the Veteran had seizures for which he was admitted to the Danville VA ICU.

On February 6, 2006, the Veteran was hospitalized through March 27, 2006.  It was noted that the Veteran had been transferred from Acute Medical Care with a history of status post fall and subdural hematoma.  He was admitted to Acute Medical Care and he was treated, stabilized and then was sent to the current subacute unit for continuation of his medical care as well as rehabilitation therapy.  The Veteran had a history of ETOH (alcohol) dependence and had been attending the SARP unit.  It was noted that the Veteran must have had a seizure there and fell, and had this subdural hematoma.  He was then sent and treated at Acute Medical Care.

Subsequent March 2006 records indicated that the Veteran was reportedly in the lodger program on January 10, 2006 awaiting admission into the Substance Abuse Rehabilitation Program when he was discovered to have fallen on the floor with seizures.  It was noted that the Veteran did not remember when he fell, but was told he had fallen and hit his head.  

In a February 2012 VA opinion, the examiner found that the Veteran had an extensive history of alcohol abuse and that medical literature shows that alcoholics and those undergoing acute withdrawal have a high incidence of seizures.  He reported that the Veteran was detoxifying from his extensive alcohol abuse when he suffered several seizures.  He noted that it was documented that the Veteran also had a long history of uncontrolled hypertension with non-compliance in taking his prescribed medication.  He asserted that the Veteran was treated immediately and appropriately for his seizure disorder and suffered from both a subdural hematoma and a subarachnoid hemorrhage.  He opined that, given the Veteran's extensive history of alcohol abuse which definitely predisposed him to developing seizures, and his long history of uncontrolled hypertension and non-compliance with medication for the same, it was likely that the seizure disorder was initiated by his alcohol abuse likely in conjunction with his non-compliance in taking anti-hypertensive medication which may have precipitated his subarachnoid hemorrhage.  He reported that there was no evidence that the care, or lack thereof, at the VA caused or precipitated his seizure disorder or any other medical problem, and that the Veteran's personal life style choices appeared to be the primary or likely etiology of his seizure disorder.  The examiner essentially concluded that that there was no evidence of the care, or lack thereof at the Danville VA in any way caused or precipitated his seizure disorder or any other medical problems.  

However, the Veteran's primary argument is that the SARP program at the Danville VA Medical Center failed to supervise him (i.e., anticipate the potential for seizure and falls) and prevent the fall in question, and that this negligence contributed to his brain damage.  The examiner did not answer this inquiry.  Thus, clarification was sought.  

In March 2013, the same VA examiner opined that the Veteran's inciting conditions were alcohol dependence resulting in a fall, the cause of which not totally clear, with subsequent TBI) with bleeding and followed by seizures.  He asserted that such was a frequent occurrence with alcohol dependence.  He reported that the Veteran's seizure disorder appeared to have developed secondary to his head trauma and intercranial bleeding, also not uncommon after head trauma.  He opined that as the seizure disorder appeared to have developed after the fall, VA treating staff could not have predicted a seizure prior to the fall.  He noted that the total reason for the fall and subsequent TBI is not clear without some speculation, and VA staff was presented with a difficult task and appeared to have addressed it in proper fashion.  He opined that the events surrounding the injury could not have been completely predicted and speculative treatment for TBI was never a good idea; therefore the treating staff exercised reasonable judgment.  However, the examiner did not provide a complete opinion to include a sufficient answer the Board's specific inquires.  Thus, another examination was requested.

In the interim, according to a June 2013 electronic message, the SARP Director recalled that the Veteran reported in on a Monday night.  The policy was to do a breathalyzer and send the patient for clearance for admission prior to being admitted to the program.  Because the Veteran had a clean breathalyzer, he was told to lodge overnight and his clearance would be done in the morning.  Apparently, then he hit his head the next morning on January 10, 2006 which was prior to his being admitted to SARP.

In April 2014, the VA examiner who provided the prior VA opinion confirmed his prior opinion.  

In May 2015, another VA examiner provided an opinion after reviewing the record which included records dated from a time span of January 2006 to a point several months after the incident in January 2006, at which time the Veteran was essentially free of any residuals except some possible mild cognitive condition.  The examiner indicated that the Veteran suffered an unwitnessed fall in his apparently private room at the Danville, VA Medical Center lodging facility on the morning of January 10, 2006.  At that time, he was set to start the SARP as a resident on that day.  He presented to the facility on the evening prior, January 9, 2006.  He was assigned to lodging after a clean breathalyzer test.  The record in the minutes, hours, days, and months following the fall is replete with speculation and contradictions.  The fall was asserted to have occurred in the bathroom, on the way to SARP, and even in his parent's home.  A discharge summary from an admission on January 16, 2006 stated that the Veteran was admitted with subdural hematoma and head injury.  The patient received this injury when he had a fall while climbing stairs at home.  He hit his head on the railing of the stairs and was found unconscious on the floor by the mother.  The fall was thought by some to have occurred secondary to a seizure that was secondary to alcoholism or hypertensive bleed.  There are multiple references to a seizure causing the fall.  Others attributed the seizures to head injuries sustained in the fall.  Either scenario was possible.  However, the examiner favored the probability that the Veteran fell in the shower (his statement) and sustained a head injury.  He then laid there unconscious until his head injuries precipitated seizures that were witnessed when he was first found.  The examiner indicated that the record did support a conclusion that the Veteran was found in the bathroom and was seizing at the time.  The examiner indicated that a review of the Veteran's health history prior to January 9, 2006 showed no history of seizure disorder.  He had poorly managed (medication noncompliance) hypertension.  He denied ever having been admitted to a hospital for a medical problem, but was admitted to St. Mary's Hospital sometime prior to a clinic note on November 9, 2005 for "uncontrolled hypertension."  He subsequently went to the Stepping Stone facility for alcohol detoxification.  He had a "heavy alcohol problem" and was started on Prinivil and Atenolol.  He had no history of ever having delirium tremors or other significant malady from alcohol withdrawal.  

As to the question of whether VA exercised the degree of care prior to the January 10, 2006 fall at the Danville VA Medical Center that would be expected of a reasonable health care provider, the examiner stated that the Veteran had no physical disabilities or medical problems that required constant observation.  There was no medical or physical reason to confine the Veteran to his room or to bed without bathroom privileges.  As to the question of whether the seizures, subarachnoid hemorrhage, and bilateral subdural hematomas were due to an event not reasonably foreseeable by Danville VA Medical Center, the examiner indicated that the Veteran fell in the shower.  He had previously been living independently with no disabilities.  His fall in the shower could not have reasonably been foreseen.  As to the question of whether VA's action and treatment in the Veteran's care prior to the January 10, 2006 fall were reflective of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA to include any failure to monitor the Veteran following his assignment of a bed to lodge overnight at the Danville VA Medical Center after completion of testing a "clean" breathalyzer, the examiner indicated there was no such connection.  There was no evidence of negligence or incompetence on the part of VA.  There was no medical reason to monitor the Veteran or to assist him with any activity.  He had been living independently prior to January 9, 2006 with his only documented disability being attributed to alcohol.  He was not under the effects of alcohol when assigned to lodging.  He was to begin a program as a resident participant and there was no medical history to suggest that he could not function normally and independently.  

The examiner who provided the 2015 opinion was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case as it is the most complete opinion as well as being well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

At the outset, the Board notes that while the Veteran may not have been officially admitted in the SARP program at the time of his fall in the morning of January 10, 2006, he underwent a breathalyzer test which was clean and was provided lodging in a VA facility the night before.  VA records tend to show that the fall occurred at the VA facility as VA has confirmed that he was admitted on January 9, 2006, and the records show that the fall occurred on the morning of January 10, 2006.  The records also show that the Veteran was found in the bathroom and was having a seizure at that time.  It was apparent that he had fallen.  

It is not contended nor shown that the Veteran was furnished hospital or medical treatment without his consent.  The Veteran has additional disability as a result of the fall at the VA facility as he struck his head and has suffered residual memory issues.  Thus, the Veteran satisfies the first of the three prerequisites for obtaining disability compensation because he has a current additional disability as set forth above.  However, he does not satisfy the second prerequisite because he does not satisfy the causation requirement which requires that the disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran.

As noted in the most recent medical opinion, the Veteran was admitted to a VA facility with a clean breathalyzer.  Although he was to be admitted for treatment of alcoholism, there was no prior history of seizures or diagnosis of a seizure disorder.  He had previously been noted to have uncontrolled hypertension, but there was no history of falls or seizures due to the hypertension.  He was sober when admitted.  Thus, there was no reason for overnight supervision or a restriction from independent bathroom use as the Veteran previously had been living in an independent manner.  As essentially indicated in the most recent VA opinion, VA personnel had no reason to believe that the Veteran required supervision in the bathroom or that he could not independently attend to his needs in the bathroom.  The examiner specifically opined that the Veteran had no physical disabilities or medical problems that required constant observation and there was no medical or physical reason to confine the Veteran to his room or to bed without bathroom privileges.  Although the Veteran has asserted that he was not supervised properly, he has no memory of the event in question or of his supervision.  Moreover, as noted, there was no apparent reason for constant monitoring when he was admitted to the VA facility.  The Board finds that VA did not provide inadequate monitoring by not anticipating that the Veteran would sustain a fall especially based on his prior medical history.  Given that history, the most recent VA examiner essentially concluded that a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably would not have identified the potential for a fall and rendered greater monitoring or assistance in any activities of daily living.  As noted by the examiner, the Veteran had no physical disabilities or medical problems that required constant observation, and the Veteran had been living independently on his own, and thus, there was no medical or physical reason to confine the Veteran to his room or to bed without bathroom privileges.  

VA regulation provides that causation is not shown if the injury is coincidental to VA examination/treatment or the additional disability results from the natural progress of the disease.  In this case, the injury was coincidental to VA treatment.  The Veteran used the bathroom facilities of his own accord.  The additional disability must be the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA.  See Loving v. Nicholson, 19 Vet. App. 96 (2005) (holding that compensation benefits under 38 U.S.C.A. § 1151 are not warranted for right knee injury sustained when a ceiling grate fell on a veteran's knee during the course of a VA medical examination).  The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009) (holding that a veteran was not entitled to compensation under 38 U.S.C.A. § 1151 for mental distress due to witnessing a shooting that occurred in a VA domiciliary care facility).  The relevant issue is whether VA's direct actions caused harm.  In this case, VA's direct actions did not cause the fall in question.  

As there is no actual causation, the question of proximate cause need not be addressed.  Mangham; Loving; see also 38 U.S.C.A. § 1151 (a)(1); 38 C.F.R. § 3.361 (d).  In light of the above, the Board finds that the criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of residuals of a head injury including cognitive impairment as the result of a fall in the bathroom at a VA facility have not been met, and the claim must be denied.  Because the preponderance of the evidence is against this 
§ 1151 claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a head injury is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


